El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
. Los demandantes apelan contra una sentencia declarando sin lugar la demanda dictada resolviendo una moción de non-suit, y alegan que la corte inferior erró al declarar la prueba insuficiente para establecer el título de los demandantes y para identificar el terreno en controversia.
Parece no haber disputa alguna en cnanto al interés ni en cuanto a la relación de las partes como herederos de un supuesto antecesor común. El juez sentenciador especifica como fundamento principal para la conclusión a que llegó la insuficiencia de cierto documento para establecer el título en dicho común causante.
El demandado admite que él deriva su título de un tal León Vicente.
El escrito a que antes nos hemos referido es un reco-nocimiento formal otorgado en julio 26, 1887, ante un nota-rio público por doña Paula Núñez Cartagena, de edad y viuda, a favor de León Vicente. El notario en un preám-bulo certifica sobre su conocimiento de los comparecientes y al final del documento y antes de las firmas expresa que el mismo fué otorgado en presencia de testigos de él conocidos, mencionando sus nombres, y que fué leído en voz alta a pre-sencia de todos, quienes estuvieron conformes con el mismo y al ser informados de su derecho a leerlo por sí mismos re-nunciaron a ese privilegio. Se hace referencia en el cuerpo *230del documento al compareciente, don León Vicente. El mero hecho de que León Vicente no firmara el documento no vi-ciaba su admisión de que las manifestaciones contenidas en el mismo eran verdaderas y correctas.
La manifestación así becba por la Sra. Núñez fué al efecto de que su esposo, Lorenzo Rodríguez,, antes de su muerte, estando adeudando a doña Petrona López la suma de $150 representada por pagarés, le dió en pago 1% cuerdas de terreno en el barrio de Matión Abajo (describiéndolas), y asimismo su dicbo esposo, uno o dos años antes de su muerte, entregó a dicba Petrona López 9 cuerdas de terreno, más o menos, en el mismo barrio y en el de Toíta (describiéndolas); que la dicha Petrona López continuó en la posesión de dicho terreno basta su fallecimiento, pasando el mismo entonces a manos de su hijo León Vicente, quien en adelante continuó' en su posesión a título de dueño; que en este supuesto y a instancias de dicbo León se bacía el reconocimiento en cues-tión con el fin de que la verdad sobre todos estos hechos constara en todo tiempo y .que el dicbo León pudiera hacer tal uso de la declaración como estimara conveniente.
No podemos convenir con el abogado del apelado en que este documento demuestra una posesión adversa por parte de Vicente en 1887. Sí demuestra que él estaba en posesión en esa época como hijo y heredero de su difunta madre, y en virtud de tal título, adversamente a la Sra. Núñez. Pero de ello no se desprende que tal posesión y título de dominio fueran adversos a los co-herederos y copropietarios, asumiendo para los fines de la discusión, pero sin resolverlo, que tal posesión pudiera en algún caso convertirse en dominio. El reconocimiento hecho por la Sra. Núñez de un traspaso anterior por su marido fué para todos los fines y propósitos prácticos una escritura de renuncia pedida y aceptada por Vicente como un abandono y desprendimiento de cualquier derecho, título o interés en el terreno que a la muerte de doña Petrona López había pasado a sus hijos, incluyendo a dicho Vicente. . Las m.anifestaciones con *231respecto a los dos traspasos anteriores por el marido eran claramente admisiones contra interés en tanto en cnanto a la viuda se refiere y estaban por lo tanto dentro de esta bien conocida excepción a la regla sobre prueba.de referencia.
En la contestación se admite que el demandado está en posesión de seis cuerdas, parte de las 9 cuerdas descritas en la demanda.
La principal dificultad que fiemos tenido no fia sido tanto con respecto a los méritos del caso, como con respecto a la condición de los autos, debido a la forma en que el caso fue llevado en la corte inferior.
No creemos necesario entrar en detalles y mencionamos este aspecto de la cuestión meramente a manera de indica-ción de que no fiemos pasado por alto los fundamentos téc-nicos por los cuales la sentencia pudo fiaber sido confirmada sin entrar en los méritos.
Hubo amplia prueba oral al efecto de que Petrona López estaba en posesión de la finca descrita en la demanda a la fecha de su muerte y desde algún tiempo antes, que a su fallecimiento la finca pasó a manos de uno de los hijos llamado Irene y más tarde a poder de León Vicente, quien continuó en posesión de la misma hasta su muerte, y que el demandado, quien parece haberse casado con una hija de León Vicente, se halla al presente en posesión de la misma finca. Esta prueba oral también tiende a demostrar que la posesión por parte de Petrona López era en su carácter de dueña, .aunque aparentemente por una lamentable falta de familiaridad con las reglas de evidencia la demostración en este sentido deja mucho que desear. Sin embargo, considerando todas las circunstancias, no estamos en posición de decir, que, independientemente de las manifestaciones contenidas en el documento antiguo primeramente mencionado, no fuera suficiente para establecer un caso- prima facie. Sucesión de Arrarás v. Figueroa et al., 31 D.P.R. 664.

La sentencia apelada, debe ser revocada.